On Rehearing.
WARD, Circuit Judge.
[1] We fell into error, so far as common-law pleading is concerned, in saying in our original opinion that the only judgment that could have been entered on the defendant’s plea in abatement was that of respondeat ouster and that therefore the District Judge erred in entering under it a judgment quod recuperet. This would have been so if the defendant’s plea had raised an issue of law, but as it raised an issue of fact, viz., that the plaintiff was not a citizen, but an alien, the judgment of quod recuperet was right at common law. The theory is that the defendant, by setting up the defense of personal immunity from suit in tire particular court, admitted that it had none other. The weight of authority is to this effect. Haight v. Holley, 3 Wend. (N. Y.) 258; Jewett v. Davies, 6 N. H. 518; Trow v. Messer, *54232 N. H. 361; National Accident Society v. Spiro, 78 Fed. 774, 782, 24 C. C. A. 334.
Rev. Stat. U. S. § 914 (Comp. St. § 1537), provides:
“The practice, pleadings, and forms and modeis of proceeding in civil causes, other than equity and admiralty causes, in the Circuit and District Courts, shall conform, as near as may be, to the practice, pleadings, and forms and modes of proceeding existing at the time in like causes in the courts of record of the state within which such Circuit or District Courts are held, any rule of court to the contrary notwithstanding.”
We do not understand that this absolutely restricts the federal courts to all the provisions of the state law as to pleading in civil actions at law. In this circuit and in the federal courts generally it has been the rule, as at common law, that a defense on the merits waives any objection as to jurisdiction over the person of the defendant. It could not as to the general jurisdiction of the court; e. g., so as to maintain a suit between citizens of the same state where general jurisdiction depends upon citizenship. No consent could do so in such case, and the court would be bound sua sponte, the moment that appeared, to dismiss the action under section 5 of the Act of March 3, 1875, c. 137, 18 Stat. 472, which provides (section 37, Judicial Code [Act March 3, 1911, c. 231, 36 Stat. 1098, Comp. St. § 1019]):
“That if in any suit commenced in a Circuit Court or removed from a state court to a Circuit Court of the United States, it shall appear to the satisfaction of said Circuit Court, at any time after such suit has been brought or removed thereto, that'such suit does not really and substantially involve a dispute or controversy properly within the jurisdiction of said Circuit Court, or that the parties to said suit have been improperly or collusively made or joined, either as plaintiffs or defendants, for the purpose of creating a case cognizable or removable under this act, the said Circuit Court shall proceed no further therein, but shall dismiss the suit or remand it to the court from which it was removed as justice may require, and shall make such order as to costs as shall be just. * * * ”
This practice is worth maintaining, because it may save the parties the time and labor of preparation for trial on the merits, when the cause is liable to be dismissed without prejudice on the preliminary objection. It does not, however, conform to the system of pleading prescribed by the laws of the state of New York, which permits this objection to be made in the answer, which may also contain defenses on the merits. Code Civ. Proc. N. Y. § 498.
The burden of proving the jurisdictional condition alleged in the complaint that the action is between citizens of different states, or between an alien and a citizen, is upon the plaintiff, if the allegation is denied in the answer. Roberts v. Lewis, 144 U. S. 653, 12 Sup. Ct. 781, 36 L. Ed. 579. But where the issue is proposed by the defendant upon a plea in abatement the burden of proof is upon him. Sheppard v. Graves, 14 How. 505, 14 L. Ed. 518. This was also held as to the jurisdictional condition in respect to the amount in controversy in Hunt v. New York Cotton Exchange, 205 U. S. 322, 333, 27 Sup. Ct. 529, 51 L. Ed. 821. _
_ If the plea is sustained, there will be a judgment dismissing the complaint without prejudice; but there is no case in this circuit deciding *543what the judgment shall be if the plea be decided in favor of the plaintiff. At common law, as we have seen, it should be quod recuperet. This, however, does not conform to the law of the state of New York, which permits the objection to be taken in the answer at the same time with defenses upon the merits.
If we follow the common law with respect to the judgment to be entered, a defendant will rarely dare to make the preliminary objection, at the risk of being deprived of his right to defend upon the merits. Therefore we prefer to hold in conformity with the state system of pleading, that the judgment for the plaintiff upon an issue of fact as to the jurisdiction of the court over the defendant’s person upon a plea in abatement should be that the defendant answer over.
This leaves our original conclusion unaltered and therefore the judgment is reversed.
MANTON, Circuit Judge, dissents.